Citation Nr: 1030841	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-47 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for fungal 
infections of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of October 
2008.  In July 2010, the appellant appeared at a videoconference 
hearing held before the undersigned.  

The issues of entitlement to pension benefits, to include 
based on the need for regular aid and attendance and/or 
housebound status, and to service connection for a skin 
condition of the face, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  In addition, at his Board hearing 
before the undersigned, the Veteran raised the issue of 
service connection for residuals of frozen feet, a claim 
which was denied by the RO in December 2008.  The Board 
does not have jurisdiction over these claims, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his hearing before the undersigned, the Veteran stated that he 
currently receives treatment for his fungal condition of the 
feet, and the VA treatment records on file show that the most 
recent record, dated in April 2010, contained a notation that the 
Veteran was to be referred to the podiatry clinic.  Elsewhere, he 
indicated that he has received treatment at the Victoria 
outpatient clinic, as well as the VAMCs in Houston and San 
Antonio.  All relevant VA treatment records must be obtained.  

The Veteran also indicated that he was hospitalized for several 
days in June or July, 2010, and that he was treated for his feet 
during that time.  These records should be obtained as well.  

In addition, the Veteran should be afforded a current 
examination, to include review of any new evidence obtained.  In 
this regard, on the most recent examination, it was reported that 
the Veteran had not received any treatment for his feet since the 
1980's.  However, the Veteran's testimony, the VA treatment 
records showing referral to the podiatry clinic in April 2010, 
and a prescription for an anti-fungal cream indicate that he has 
received treatment.  Finally, the Veteran contends that he has 
pain, swelling, and burning in his feet, which he associates with 
his fungal conditions; the examination should address whether any 
such symptoms are associated with his fungal condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all records of the Veteran's VA 
treatment for a foot condition for the period 
from April 2008 to the present, from the 
Victoria, Texas, VA outpatient clinic, as 
well as the VAMCs in Houston, Texas, and San 
Antonio, Texas.  In particular, all podiatry 
clinic records should be obtained.

2.  After securing necessary authorizations, 
obtain the records of the Veteran's 
hospitalization in the Palacios Community 
Medical Center in June or July, 2010. 

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination for the purpose of 
determining the current nature and extent of 
impairment attributable to his fungal 
conditions of the feet.  The entire claims 
folder and a copy of this REMAND must be made 
available to the examiner.  All findings 
should be reported in detail, and unretouched 
color photographs should be obtained, if 
feasible.  The examiner should address all 
symptoms reported by the Veteran concerning 
his feet (e.g., burning, swelling), and 
express an opinion as to whether it is at 
least as likely as not that any or all such 
symptoms are associated with the fungal 
conditions.  The complete rationale for all 
conclusions reached must be provided.  

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claim for a compensable 
rating for fungal conditions of both feet.  
Consider whether to refer the claim for 
extraschedular consideration.  If the benefit 
sought remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


